387 F.2d 950
John C. SWAN, Appellant,v.UNITED STATES of America, Appellee.
No. 21715.
United States Court of Appeals Ninth Circuit.
Jan. 10, 1968.

Julian Herndon, Jr.  (argued), William G. Whitney, Portland, Or., for appellant.
Mallory Walker, Asst. U.S. Atty.  (argued), Sidney Lezak, U.S. Atty., Portland, Or., for appellee.
Before BARNES and BROWNING, Circuit Judges, and BOLDT, District Judge.
PER CURIAM:


1
This is an appeal from a judgment of conviction of passing counterfeit money.  Appellant urges three alleged evidentiary errors in the trial court, each of which we have carefully considered.  We find no merit in any of them.


2
The judgment of conviction is affirmed.